Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 – 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of Patent application No. 11,128,532 


With respect to claim 1 of the instant application, please refer to the table below, which illustrates the obvious relationship of the claim limitations at issue:
. 


Application:  9,311,398 B2
Instant application
Claim 1
1.    A method comprising: at a call control entity configured to communicate with Internet Protocol (IP) phones over a network: 






responsive to a configuration request from a new IP phone that is to replace an existing IP phone, determining there is no existing IP phone record for the new IP phone; responsive to the determining, acquiring from the new IP phone a directory number associated with a user and that is to be used when making calls with the new IP phone; searching for an existing IP phone record for the existing IP phone based on the directory number; when the existing IP phone record is found, creating for the new IP phone a new IP phone record associated with the directory number, and copying existing configuration information from the existing IP phone record to the new IP phone record; and configuring the new IP phone with the existing configuration information. 

1. A method comprising: at a call control entity configured to communicate with Internet Protocol (IP) phones: creating a mapping between (i) a headset identifier of a headset connected to a first IP phone registered with the call control entity, and (ii) an identifier associated with the first IP phone and by which an existing first IP phone record for the first IP phone is accessible; upon receiving a configuration request from a second IP phone not registered with the call control entity, determining there is no existing IP phone record for the second IP phone; responsive to the determining, acquiring from the second IP phone the headset identifier when the headset is connected to the second IP phone; accessing the first IP phone record based on the headset identifier and the mapping; creating a second IP phone record for the second IP phone, and copying existing configuration information from the first IP phone record to the second IP phone record; and configuring the second IP phone with the existing configuration information.







Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468